qwhuqdo cid 5hyhqxh cid 6huylfh cid number release date index no 6050i legend department of the treasury washington dc person to contact george h bradley identifying number telephone number refer reply to cc it a - plr-102944-00 date date z city x dear this letter is in response to your request for a ruling that cash payments received by z from taxicab drivers for lease of taxicab medallions are not subject_to the reporting requirements of sec_6050i of the internal_revenue_code facts the taxpayer z leases taxicab medallions to drivers who have been granted a hack license by city a medallion when mounted on an approved taxi vehicle confers the exclusive right in city for street-side pick-up of passengers vehicles without a medallion are forbidden from street-side passenger pick-up the value of a medallion currently dollar_figurex is enhanced by the exclusive right it confers for street-side pick-up z leases taxicab medallions to individuals who drive taxicabs z enters into a separate lease with each driver the length of a lease varies but can be as long as months lease payments of dollar_figurex cash are made weekly by drivers z leases a total of 15x - 17x medallions law sec_6050i provides in general that any person who in the course of his or her trade_or_business receives cash in excess of dollar_figure in one transaction or two or more related transactions must make a return of information with respect to the receipt of cash sec_1_6050i-1 of the income_tax regulations states that cash means a the coin and currency of the united_states or of any other country which circulate in and are customarily used and accepted as money in the country in which issued and b a cashier’s check bank draft traveler’s check or money order having a face_amount of not more than dollar_figure if it is received in a designated reporting plr-102944-00 transaction or received in any transaction in which the recipient knows that the instrument is being used in an attempt to avoid the reporting requirements of sec_6050i a transaction is defined in sec_1_6050i-1 as the underlying event precipitating the payer’s transfer of cash to the recipient a non-inclusive list of transactions is set forth in sec_1_6050i-1 and includes a rental of real or personal_property sec_1_6050i-1 states that with respect to the receipt of cash installment payments relating to a single transaction or two or more related transactions if the initial payment is dollar_figure or less the recipient must aggregate the initial payment and subsequent payments made within year of the initial payment until the aggregate amount exceeds dollar_figure when the aggregate amount exceeds dollar_figure an information_return must be filed within days conclusion the lease of a taxicab medallion from z by a driver is a transaction within the scope of sec_6050i the initial cash payment and subsequent payments under a particular lease with a driver must be aggregated when the initial payment and the subsequent payments received within_12_months under a particular lease with a driver exceed dollar_figure a report must be made within days on form_8300 report of cash payments over dollar_figure received in a trade_or_business caveats a copy of this letter must be attached to any income_tax return to which it is relevant enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
